Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven J. Solomon on 07/26/2021.
The application has been amended as follows: 
Claim 1 line 7, the words “A first step” should be – a first step –
Claim 1 line 9, the words “A second step” should be – a second step –
Claim 1 line 11, the words “And a subsequent step” should be – and a subsequent step –
Claim 1 line 13, the words “yielded in previously said first step” should be – yielded previously in said first step –
Claim 1 line 13, the words “by second portion” should be – by a second portion –
Claim 1 line 14, the words “said first minimum value” should be – said first minimum voltage value –
Claim 1 line 15, the words “yielded in previous said second step” should be – yielded previously in said second step –
Claim 1 line 18, the words “said acceptable low noise level” should be – said predefined low noise level –
Claim 1 line 19, the words “consisting of” should be – comprising –
Claim 3 line 3, the words “the voltage from said” should be – the voltage value from said –
Claim 3 line 4, the words “voltage value yielded in previous said first” should be – voltage value yielded previously in said first –
Reasons for Allowance
	Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1:
1) The prior art by Blain U.S. Patent No. 6,347,024 discloses a method for operating a hybrid relay comprising a solid state relay part (30) and an electromechanical part (20) mounted in parallel (see Fig. 1), wherein said electromechanical part has a drivable coil (22), at least a first stationary contact, and at least movable contact that can be alternatively switched between a closed position and an open position, wherein a control unit (40) is connected to said drivable coil for applying in operation a drive signal to said drivable coil.
	However, the prior art does not disclose a first step of determining a first minimum voltage value for said drive signal above which said movable contact starts to move away from said open position, a second step of determining a second minimum voltage value for said drive signal above which said movable contact reaches said closed position, and a subsequent step of shaping a waveform for a modified drive signal comprising a first portion consisting of a substantially vertical segment jumping from zero to said first minimum voltage value yielded in previous said first step; followed by second portion, wherein the voltage is gradually increased from said first minimum value to said second minimum voltage value yielded in previous said second step within a time period shorter or equal to a noise-free linear closing time 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836